 



Exhibit 10(ab)
EXECUTION COPY
CONFIDENTIAL PORTION MARKED [************] HAS BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT, dated September 11, 2003, between Avatar Holdings
Inc., a Delaware corporation (the “Company”), and Dennis J. Getman (the
“Employee”).
W I T N E S S E T H :
     WHEREAS, the Company desires to employ the Employee as its Executive Vice
President and General Counsel and the Employee desires to accept such
employment, all on the terms and conditions specified herein; and
     WHEREAS, the Employee and the Company desire to set forth in writing all of
their respective duties, rights and obligations with respect to the Employee’s
employment by the Company; and
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and obligations hereinafter set forth, the parties hereto, intending
to be legally bound, hereby agree as follows:
     1. Employment and Term. The Company hereby employs the Employee, and the
Employee hereby accepts employment by the Company, in the capacity and upon the
terms and conditions hereinafter set forth. The term of employment under this
Agreement shall be for the period commencing as of January 1, 2003 and ending on
December 31, 2006, unless earlier terminated as herein provided (the “Term of
Employment”). The last day of the Employee’s Term of Employment shall be
referred to in this Agreement as the “Date of Termination.”
     2. Duties. (a) During the Term of Employment, the Employee shall serve as
the Company’s Executive Vice President and General Counsel, and shall perform
such duties, functions and responsibilities as are associated with and incident
to the positions of Executive Vice President and General Counsel, consistent
with the Employee’s current duties, functions and responsibilities, in
accordance with past practice, and as the Company may, from time to time,
require of the Employee, including, but not limited to, the performance of such
functions and duties for the Company’s subsidiaries and affiliates as the
Company may require, subject to the direction of the Company’s Board of
Directors. The Employee shall serve the Company faithfully, conscientiously and
to the best of the Employee’s ability and shall promote the interests and
reputation of the Company. Unless prevented by sickness or disability, the
Employee shall devote all of the Employee’s time, attention, knowledge, energy
and skills, during normal working hours, and at such other times as the
Employee’s duties may require, to the duties of the Employee’s employment. The
principal place of employment of the Employee shall be the principal executive
offices of the Company and/or such other location in the state of Florida as
shall be necessary for the Employee to discharge the Employee’s duties

 



--------------------------------------------------------------------------------



 



hereunder. The Employee acknowledges that in the course of employment the
Employee may be required, from time to time, to travel on behalf of the Company.
     (b) The Employee and the Company acknowledge that the Employee has been
engaged in sales of non-buildable or environmentally sensitive land and
specially designated asset sales made outside the Company’s ordinary course of
business, as determined by the Company. In addition to the duties described
above, the Employee shall continue to be engaged in such sales as requested and
determined by management of the Company.
     3. Compensation and Benefits. As full and complete compensation for the
Employee’s execution and delivery of this Agreement and performance of any
services hereunder, the Company shall pay, grant or provide the Employee, and
the Employee agrees to accept, the following compensation and benefits:
     (a) Base Salary. The Company shall pay the Employee a base salary at an
annual rate of $350,000 payable at such times and in accordance with the
Company’s customary payroll practices as they may be adopted or modified from
time to time. On an annual basis or at such other times as the Company may
determine, the Company may review the Employee’s performance and determine
whether, in its sole discretion, the Company will increase (but not decrease)
the Employee’s base salary.
     (b) Employee Benefits. The Company shall afford the Employee the
opportunity to participate during the Term of Employment in any medical, dental,
disability insurance, retirement, savings and any other employee benefits plans,
policies or arrangements which the Company maintains for its senior executives
in accordance with the written terms of such plans, policies or arrangements.
Nothing in this Agreement shall require the Company or its affiliates to
establish, maintain or continue any benefit plan, policy or arrangement or
restrict the right of the Company or any of its affiliates to amend, modify or
terminate any such benefit plan, policy or arrangement.
     (c) Expenses. The Employee shall be entitled to reimbursement or payment of
reasonable business expenses (in accordance with the Company’s policies for its
senior executives, as the same may be amended from time to time in the Company’s
sole discretion), following the Employee’s submission of appropriate receipts
and/or vouchers to the Company.
     (d) Vacations, Holidays or Temporary Leave. The Employee shall be entitled
to take four (4) weeks of vacation per year, without loss or diminution of
compensation. Such vacation shall be taken at such time or times, and as a whole
or in increments, as the Employee shall elect, consistent with the reasonable
needs of the Company’s business. The Employee shall further be entitled to the
number of paid holidays, and leaves for illness or temporary disability in
accordance with the policies of the Company for its senior executives (as such
policies may be amended from time to time or terminated in the Company’s sole
discretion).

2



--------------------------------------------------------------------------------



 



     (e) Additional Compensation. As compensation for the additional duties set
forth in Section 2(b) above, the Employee shall be entitled to the additional
compensation set forth on the Annex attached hereto.
     (f) Company Vehicle. During the Term of Employment, the Company shall
provide the Employee with the use of a vehicle associated with the Employee’s
employment consistent with past practice.
     4. Protection of Confidential Information.
     (a) Trade Secrets and Know-how.
          (i) During the Term of Employment and for all time following the Date
of Termination, the Employee shall not, directly or indirectly, use, furnish or
make accessible to any person, firm or corporation or other business entity,
whether or not he, she, or it competes with the business of the Company, its
subsidiaries and/or affiliates (each of the foregoing entities being referred to
herein, collectively and individually, as the “Avatar Entities”), (x) any trade
secret or know-how acquired by the Employee during the Employee’s employment by
the Company which relates to the business practices, methods, processes or other
confidential or secret aspects of the business of any of the Avatar Entities,
(y) any information concerning the business and affairs of the Avatar Entities
and (z) any notes, analysis, compilations, studies, summaries and other material
prepared by or for the Company continuing or based, in whole or in part, on any
information included in clause (x) or (y) above, without the prior written
consent of the Company (such information, subject to Section 4(a)(ii) below,
being referred to as the “Confidential Information”).
          (ii) Confidential Information shall not include any information or
documents that (A) are or become publicly available without breach by the
Employee of Section 4(a)(i) hereof, (B) the Employee receives from any third
party who, to the best of the Employee’s knowledge upon reasonable inquiry, is
not in breach of an obligation of confidence with any of the Avatar Entities, or
(C) is required to be disclosed by law, statute, governmental or judicial
proceeding; provided, however, that in the event that the Employee is requested
by any governmental or judicial authority to disclose any Confidential
Information, the Employee shall give the Company prompt notice of such request,
such that the Company may seek a protective order or other appropriate relief,
and in any such proceeding the Employee shall disclose only so much of the
Confidential Information as is required to be disclosed.
     (b) Remedies. The Employee acknowledges that the Employee’s position with
the Company places the Employee in a position of confidence and trust with the
clients and employees of the Avatar Entities, and that in connection with the
Employee’s services to the Company, the Employee will have access to
confidential information vital to the Avatar Entities’ businesses. The Employee
further acknowledges that in view of the nature of the businesses in which the
Avatar Entities are engaged, the foregoing restrictive covenants in this
Section 4 hereof are reasonable and necessary in order to

3



--------------------------------------------------------------------------------



 



protect the legitimate interests of the Avatar Entities and that violation
thereof would result in irreparable injury to the Avatar Entities. Accordingly,
the Employee consents and agrees that if the Employee violates or threatens to
violate any of the provisions of this Section 4 hereof the Avatar Entities would
sustain irreparable harm and, therefore, one or more of the Avatar Entities
shall be entitled to obtain from any court of competent jurisdiction, without
posting any bond or other security, preliminary and permanent injunctive relief
as well as damages and an equitable accounting of all earnings, profits and
other benefits arising from such violation, which rights shall be cumulative and
in addition to any other rights or remedies in law or equity to which any of the
Avatar Entities may be entitled.
     (c) Return of Confidential Information. Upon termination of the Employee’s
employment, the Employee shall promptly return all Confidential Information in
tangible form, and shall not make or retain any copies thereof.
     5. Termination of Employment.
     (a) The Employee’s employment with the Company hereunder shall terminate
upon the occurrence of any of the following events:
          (i) the termination of the Employee’s employment upon and at any time
following December 31, 2006, absent the parties having entered into a written
agreement of Employment with a term of employment ending after December 31,
2006;
          (ii) the death of the Employee during the Term of Employment;
          (iii) the Disability (as defined below) of the Employee during the
Term of Employment;
          (iv) at any time upon written notice to the Employee from the Company
of termination of the Employee’s employment for Cause (as defined below);
          (v) at any time upon written notice to the Employee from the Company
of termination of the Employee’s employment Without Cause (as defined below);
          (vi) the resignation or other withdrawal of employment by the Employee
for any reason during the Term of Employment.
     (b) For purposes of this Agreement, the “Disability” of the Employee shall
mean the Employee’s inability, because of mental or physical illness or
incapacity, whether total or partial, to perform one or more of the material
functions of the Employee’s employment under this Agreement with or without
reasonable accommodation and which entitles the Employee to receive benefits
under a disability plan, policy or arrangement that is provided to the Employee
by the Company.

4



--------------------------------------------------------------------------------



 



     (c) For purposes of this Agreement, the term “Cause” shall mean the
Employee’s (i) conviction or entry of a plea of guilty or nolo contendere, with
respect to any felony; (ii) commission of any act of willful misconduct, gross
negligence, fraud or dishonesty; or (iii) violation of any material term of this
Agreement or any material written policy of the Company, provided that in the
case of clause (iii), the Company first deliver written notice thereof to the
Employee and the Employee shall not have cured such violation within thirty
(30) days after receipt of such written notice.
     (d) For purposes of this Agreement, “Without Cause” shall mean any reason
other than the reasons described in Sections 5(a)(i), (ii), (iii), (iv) and
(vi) hereof. The parties expressly agree that a termination of employment
Without Cause pursuant to Section 5(a)(v) hereof may be for any reason
whatsoever, or for no reason, in the sole discretion of the Company.
     6. Payments Upon Termination of Employment.
     (a) Death or Disability. If the Employee’s employment hereunder is
terminated due to the Employee’s death or Disability pursuant to
Sections 5(a)(ii) or (iii) hereof, the Company shall pay or provide to the
Employee, the Employee’s designated beneficiary or to the Employee’s estate:
(i) all base salary pursuant to Section 3(a) hereof and any vacation pay
pursuant to Section 3(d) hereof, in each case which has been earned but unpaid
as of the Date of Termination; (ii) any benefits to which the Employee may be
entitled under any employee benefits plan, policy or arrangement pursuant to
Section 3(b) hereof in which the Employee is a participant in accordance with
the written terms of such plan, policy or arrangement up to and including the
Date of Termination; and (iii) any additional compensation to which the Employee
may be entitled as set forth on the Annex attached hereto. Should the Company
wish to purchase insurance to cover the costs associated with the Employee’s
termination of employment pursuant to Sections 5(a)(ii) or (iii), the Employee
agrees to execute any and all necessary documents required in connection with
such insurance.
     (b) Termination for Cause or Resignation By The Employee. If the Employee’s
employment hereunder is terminated by the Company for Cause pursuant to
Section 5(a)(iv) or due to the Employee’s resignation or other withdrawal of
employment pursuant to Section 5(a)(vi), the Company shall pay or provide to the
Employee: (i) all base salary pursuant to Section 3(a) hereof and any vacation
pay pursuant to Section 3(d) hereof, in each case which has been earned but
unpaid as of the Date of Termination; and (ii) any benefits to which the
Employee may be entitled under any employee benefits plan, policy or arrangement
pursuant to Section 3(b) hereof in which the Employee is a participant in
accordance with the written terms of such plan, policy or arrangement up to and
including the Date of Termination.
     (c) Termination Without Cause. If the Employee’s employment hereunder is
terminated by the Company Without Cause pursuant to Section 5(a)(v), the Company
shall pay or provide to the Employee: (i) all base salary pursuant to Section
3(a) hereof and any vacation pay pursuant to Section 3(d) hereof, in each case
which has

5



--------------------------------------------------------------------------------



 



been earned but unpaid as of the Date of Termination; (ii) any benefits to which
the Employee may be entitled under any employee benefits plan, policy or
arrangement pursuant to Section 3(b) hereof in which the Employee is a
participant in accordance with the written terms of such plan, policy or
arrangement up to and including the Date of Termination; (iii) any additional
compensation to which the Employee may be entitled as set forth on the Annex
attached hereto; and (iv) a lump sum payment of $350,000 in lieu of any other
payments or benefits. The Company’s obligation to make the payment pursuant to
this Section 6(c) shall be conditioned upon the Company’s prior receipt of an
executed general release of claims that the Employee may have against the
Company, its affiliates and their respective shareholders, directors, officers,
employees and agents, to the maximum extent permitted by law. Any payments made
pursuant to Section 6(c)(i), (ii) and (iv) shall be made within ninety (90) days
of the termination of Employee’s employment.
     (d) Termination Upon Expiration of this Agreement. If the Employee’s
employment hereunder is terminated pursuant to Section 5(a)(i) and the Employee
is no longer actively employed (whether or not pursuant to an employment
agreement) by the Company, the Company shall pay to the Employee any additional
compensation to which the Employee may be entitled as set forth on the Annex
attached hereto.
     (e) No Other Payments. Except as provided in this Section 6, the Employee
shall not be entitled to receive any other payments or benefits from the Company
due to the termination of the Employee’s employment, including but not limited
to, any employee benefits under any of the Company’s employee benefits plans or
programs (other than at the Employee’s expense under the Consolidated Omnibus
Budget Reconciliation Act of 1985 or pursuant to the terms of any pension
benefit plan which the Company may have in effect from time to time) or any
right to be paid severance pay. If the Employee is entitled to any notice or
payment in lieu of any notice of termination required by Federal, State or local
law, including but not limited to the Worker Adjustment and Retraining
Notification Act, the Company’s obligation to make payments pursuant to
Section 6(c)(i) shall be reduced by the amount of any such payment in lieu of
notice.
     7. No Conflicting Agreements.
     (a) The Employee hereby represents and warrants that the Employee is not a
party to any agreement, or non-competition or other covenant or restriction
contained in any agreement, commitment, arrangement or understanding (whether
oral or written), which would in any way conflict with or limit the Employee’s
ability to commence work on the first day of the Term of Employment or would
otherwise limit the Employee’s ability to perform all responsibilities in
accordance with the terms and subject to the conditions of this Agreement.
     (b) The Employee agrees that the compensation provided for in Section 3
hereto represents the sole compensation to be paid to the Employee in respect of
the services performed or to be performed for the Company and/or its affiliates
by such

6



--------------------------------------------------------------------------------



 



Employee. The Employee further agrees that should there be a determination that
for federal, state, local and/or other tax purposes, the Employee’s compensation
for services performed for the Company and its affiliates is greater than the
amounts payable hereunder, the Employee will indemnify and hold harmless the
Company and its affiliates against any and all liabilities, losses and expenses,
including, but not limited to, any additional taxes, penalties and interest, and
attorneys’ and accountants’ fees arising out of, resulting from or relating to
such determination.
     8. Deductions and Withholding. The Employee agrees that the Company shall
withhold from any and all compensation required to be paid to the Employee
pursuant to this Agreement all federal, state, local and/or other taxes which
the Company determines are required to be withheld in accordance with applicable
statutes and/or regulations from time to time in effect and all amounts required
to be deducted in respect of the Employee’s coverage under applicable employee
benefit plans.
     9. Entire Agreement. This Agreement embodies the entire agreement of the
parties with respect to the Employee’s employment and supersedes any other prior
oral or written agreements between the Employee and the Company and its
affiliates. This Agreement may not be changed or terminated orally but only by
an agreement in writing signed by the parties hereto.
     10. Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Employee shall not operate or be construed as a waiver of any
subsequent breach by the Employee. The waiver by the Employee of a breach of any
provision of this Agreement by the Company shall not operate or be construed as
a waiver of any subsequent breach by the Company.
     11. Governing Law. This Agreement shall be subject to, and governed by, the
laws of the State of Florida applicable to contracts made and to be performed in
the State of Florida, regardless of where the Employee is in fact required to
work.
     12. Jurisdiction. Any legal suit, action or proceeding against any party
hereto arising out of or relating to this Agreement shall be instituted in a
federal or state court in the State of Florida, and each party hereto waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding and each party hereto irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding.
     13. Assignability. The obligations of the Employee may not be delegated
and, except as expressly provided in Section 6(a) relating to the designation of
beneficiaries, the Employee may not, without the Company’s written consent
thereto, assign, transfer, convey, pledge, encumber, hypothecate or otherwise
dispose of this Agreement or any interest therein. Any such attempted delegation
or disposition shall be null and void and without effect. The Company and the
Employee agree that this Agreement and all of the Company’s rights and
obligations hereunder may be assigned or transferred by the Company to and may
be assumed by and become binding upon and

7



--------------------------------------------------------------------------------



 



may inure to the benefit of any affiliate of or successor to the Company. The
term “successor” shall mean (with respect to the Company or any of its
subsidiaries) any other corporation or other business entity which, by merger,
consolidation, purchase of the assets, or otherwise, acquires all or a material
part of the assets of the Company. Any assignment by the Company of its rights
and obligations hereunder to any affiliate of or successor to the Company shall
not be considered a termination of employment for purposes of this Agreement.
     14. Severability. If any provision of this Agreement as applied to either
party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement.
     15. Notices. All notices to the Employee hereunder shall be in writing and
shall be delivered personally or sent by registered or certified mail, return
receipt requested, to:
Dennis J. Getman
848 Brickell Key Drive
Unit 3601
Miami, Florida 33131
All notices to the Company hereunder shall be in writing and shall be delivered
personally or sent by registered or certified mail, return receipt requested,
to:
Avatar Holdings Inc.
201 Alhambra Circle
Coral Gables, Florida 33134
Attention: Chief Executive Officer
Facsimile: (305) 441-7876
with a copy to:
Avatar Holdings Inc.
201 Alhambra Circle
Coral Gables, Florida 33134
Attention: Corporate Secretary
Facsimile: (305) 441-7876
Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party.
     16. Section Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

8



--------------------------------------------------------------------------------



 



     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
     18. Prevailing Party Expenses. The Employee and the Company agree that in
the event that any provision of this Agreement becomes subject to any litigation
or arbitration or any party seeks an adjudication to enforce his rights under,
or to recover damages for breach of, this Agreement, the prevailing party in
such litigation or arbitration shall be entitled to recover all costs and
expenses (including reasonable legal fees) incurred in connection therewith from
the other party.
[signature page follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

            AVATAR HOLDINGS INC.
      By:   /s/ Gerald D. Kelfer         Name:   Gerald D. Kelfer       
Title:   President and Chief Executive Officer              /s/ Dennis J. Getman
      Employee      Name: Dennis J. Getman     

10



--------------------------------------------------------------------------------



 



Annex To Employment Agreement
Terms of Additional Compensation

1.   The Employee will be awarded an opportunity to receive (x) a percentage
(the “Percentage”) of the Net Sale Proceeds (as defined below) received by the
Company on certain asset sales of non-buildable or environmentally sensitive
land and specially designated asset sales (the “Eligible Properties”) that are
made outside of the Company’s ordinary course of business, as determined by the
Company, during the Employee’s Term of Employment less (y) the Deductible (as
defined below), subject to the Employee’s active involvement and engagement in
procuring such sales for the benefit of the Company (the “Additional
Compensation”). Notwithstanding anything to the contrary contained herein, the
maximum aggregate Additional Compensation payable to the Employee hereunder is
$1,600,000 (the “Aggregate Cap”).   2.   For purposes of this Annex, capitalized
terms not otherwise defined shall have the following meanings:       “Net Sale
Proceeds” shall mean the sale proceeds actually received by the Company less any
and all expenses and costs related to the sale (including closing costs) and any
expenditures made by the Company in contemplation of, or in connection with,
such sale.       “Deductible” for any calendar year shall mean an amount equal
to (i) the product of (x) $100,000 and (y) the Calendar Year Multiplier less
(ii) the sum of Deductibles in prior calendar years (to the extent that each
such Deductible did not reduce Additional Compensation for such prior year below
0).       “Calendar Year Multiplier” shall be equal to:

  1   for Additional Compensation paid to the Employee in calendar year 2003;  
  2   for Additional Compensation paid to the Employee in calendar year 2004;  
  3   for Additional Compensation paid to the Employee in calendar year 2005;  
  4   for Additional Compensation paid to the Employee in calendar year 2006;  
  4   for Additional Compensation paid to the Employee in calendar year 2007;  
  4   for Additional Compensation paid to the Employee in calendar year 2008;  
  4   for Additional Compensation paid to the Employee in calendar year 2009;  
  4   for Additional Compensation paid to the Employee in calendar year 2010.

A-1



--------------------------------------------------------------------------------



 



3.   The Employee is hereby awarded the following Percentages for asset sales of
the following Eligible Properties:

                  Eligible Property   Percentage
–
  WalMart Transactions   $100,000 flat sum
–
  American Cablevision     .75 %
–
  *******************************************     ** %
–
  Ocala Sale to Government or Not-For-Profit Buyer     2.5 %
–
  *******************************************     ** %
–
 
**************************************************************************************
    ** %
–
  *******************     ** %
–
  Rio Rico Utilities     1 %
–
  *******************************************     ** %

4.   In the event that the Company identifies additional Eligible Properties for
similar sale, the terms of other compensation, if any, payable to the Employee
shall be determined at such time.   5.   All decisions with respect to, or in
connection with, the sale of Eligible Properties shall be made solely by
authorized officers of the Company, including all transaction terms and
conditions (i.e., price, holdbacks, timing, etc.). The Company may limit or
abandon any sales or proposed sales of Eligible Properties at any time for any
reason or for no reason in its sole discretion. The Company shall have no
obligation to take any action with respect to any sales or proposed sales of
Eligible Properties.   6.   All determinations relating to Eligible Properties,
the Additional Compensation payable to the Employee and the amount of Net Sale
Proceeds will be made by and administered under the supervision of the Company’s
Compensation Committee in its sole and absolute discretion, and all
determinations of the Company’s Compensation Committee will be final and binding
on the Employee and the Company.   7.   The maximum cash amount that may be paid
to Employee as Additional Compensation shall not exceed $200,000 per calendar
year through and including 2007 (the “Initial Annual Cap”) and $266,667 per
calendar year from 2008 through and including 2010 (the “Secondary Annual Cap”);
provided however, that any Additional Compensation that has been earned but not
paid as a result of the Initial Annual Cap shall be deferred and payable within
the first ninety (90) days of the following calendar year, subject again to the
Initial Annual Cap, and if necessary, to successive calendar years, subject to
the Initial Annual Cap and the Aggregate Cap. The Company shall not pay any
interest on any amounts of Additional Compensation that are deferred or payable
in future calendar years. If there is any earned but unpaid Additional
Compensation as of December 31, 2006, such amount shall be forfeited unless the
Employee provides consulting services to the Company after the Term of
Employment, in which case, the Company shall pay any earned but unpaid
Additional Compensation subject to the Secondary Annual Cap and the Aggregate
Cap for three additional calendar years beginning in 2008, subject to the
Employee providing the

A-2



--------------------------------------------------------------------------------



 



    required consulting services described below, provided, however, that any
Eligible Properties set forth in paragraph 3 above that are subject to executed
sale contracts as of December 31, 2006 for which the Company receives Net Sale
Proceeds in calendar year 2007 shall be treated as if such sales occurred in
2006, and any Additional Compensation payable to the Employee as a result of
such sales shall be payable in calendar year 2007 if and only if the Employee
has not already been paid Additional Compensation in an amount equal to the
Initial Annual Cap in 2006, and then only in an amount up to the Initial Annual
Cap. To eliminate any ambiguity, it is understood and agreed that (X) no
Additional Compensation shall be paid in 2007 unless (i) the Employee has not
been paid Additional Compensation in an amount equal to $200,000 in calendar
year 2006 and (ii) Eligible Properties set forth in paragraph 3 are subject to
executed sales contracts as of December 31, 2006 and the Company receives Net
Sales Proceeds from such sales in calendar year 2007 and (Y) the maximum
aggregate amount of Additional Compensation payable in calendar years 2006 and
2007 is $200,000. In each year, such payments shall be made within the first
ninety (90) days of the calendar year following the Employee’s completion of one
year of consulting services. If there is any earned but unpaid Additional
Compensation as of March 31, 2010, such amount shall be forfeited, provided that
any Additional Compensation resulting from sales of Eligible Properties which
provided for deferred payments to the Company shall be payable to the Employee
upon receipt of such deferred payments by the Company, subject to the Secondary
Annual Cap and the Aggregate Cap. The Employee shall provide consulting services
relating to all Company matters in which the Employee was involved prior to the
expiration of the Term of Employment and such other matters relating to Company
activities as may be reasonably requested from time to time by the Company.
During the consulting period, the Employee shall be an independent contractor
and shall not be an employee or agent of the Avatar Entities. The Employee shall
provide consulting services in calendar years 2007-2009 for the required amount
of days and for the consulting fee set forth on the following table in order to
receive any Additional Compensation in the calendar year following the
Employee’s completion of such consulting services:

          Calendar Year   Required Consulting Services   Consulting Fee 2007  
6 days per month; 72 days per annum   $83,333 per annum payable quarterly 2008  
5 days per month; 60 days per annum   $83,333 per annum payable quarterly 2009  
4 days per month; 48 days per annum   $83,333 per annum payable quarterly

If the Employee does not provide the required consulting services for the
applicable calendar year, the Company shall not be obligated to pay the Employee
any Additional Compensations or the consulting fees with respect thereto.

A-3



--------------------------------------------------------------------------------



 



8.   If the Employee’s employment is terminated by reason of his death or
Disability, the Company shall pay to the Employee, the Employee’s designated
beneficiary or to the Employee’s estate the amount of earned but unpaid
Additional Compensation as of the date of the Employee’s death or Disability, as
would otherwise be payable pursuant to this Annex as though the Employee’s
employment had not been terminated, within ninety (90) days of Employee’s death
or Disability or seven days after such later date as an executor or
administrator of the decedent’s estate shall be appointed, provided that any
Additional Compensation resulting from sales of Eligible Properties which
provided for deferred payments to the Company shall be payable to the Employee
upon receipt of such deferred payments by the Company. In addition, the Employee
shall be entitled to receive the Additional Compensation for any Eligible
Properties set forth in paragraph 3 above that are subject to executed sale
contracts at the time of termination of the Employee’s employment by reason of
the Employee’s death or Disability, provided that the Employee was actively
engaged in such sale at the time his employment is terminated. Payment of the
Additional Compensation for such sales shall be made within ninety (90) days of
the closing of such sales. Notwithstanding anything to the contrary contained
herein, in no event shall the Employee be entitled to receive Additional
Compensation in excess of the amount as would otherwise be payable pursuant to
this Annex if the Employee’s employment had not been terminated.   9.   If
Employee’s employment is terminated by the Company without Cause, the Employee
shall be entitled to receive the amount of earned but unpaid Additional
Compensation through the Date of Termination as would otherwise be payable
pursuant to this Annex as though the Employee’s employment had not been
terminated. In addition, Employee shall be entitled to receive the Additional
Compensation for any Eligible Properties set forth in paragraph 3 above that are
subject to executed sale contracts at the time of termination of Employee’s
employment by the Company without Cause, provided that the Employee was actively
engaged in such sale at the time of his termination. Notwithstanding anything to
the contrary contained herein, in no event shall the Employee be entitled to
receive Additional Compensation in excess of the amount as would otherwise be
payable pursuant to this Annex if the Employee’s employment had not been
terminated.   10.   If the Employee’s employment is terminated by the Company
with Cause or by the Employee, the Employee shall forfeit any and all Additional
Compensation, including such Additional Compensation that has been earned but
not paid to the Employee, and shall cease to have any right to any future
Additional Compensation.

A-4